DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-22-2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8-22-2022 have been fully considered but they are not persuasive.
Regarding the newly amended limitations, the examiner carefully reviewed the references of record and found that Mercs discloses obtaining and/or detecting in real-time data generated by sensor (see par. 0061) and when combined with the bio-signal sensor of Constantinides [which also discloses real-time sensed data (see par. 0024, 0080-0082, 0088)], then it will be detecting a first signal that includes in real-time bio-signal data generated by a biosensor; thereby, still reading in the amended claims.
In response to applicant's arguments directed to the limitation “predetermined value”; please note that the claim language does not exclude the use of a predetermined value and/or aging index; Mercs discloses a plurality of values and inputs which they are added and/or combined for the total value (see par. 0199, 0214-0216), which reads on the claimed limitation even if it had some additional elements.
Please see below for additional citations. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 9, 12-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercs 2020/0004404 in view of Constantinides 2018/0069817.

As to claims 1, 13 and 20, Merc discloses a method comprising: detecting a first signal that includes real-time data generated by a signal sensor coupled to a first device from a first client device (Mercs par. 0172 receives from a first/client device a consciousness input; in case that the first client device and first device are different devices par. 0064 discloses wearable devices, cellular devices tablet, servers, etc.; par. 0061 discloses real-time signals); detecting a second signal from the first client device, the second signal that includes real-time physical activity data [associated with a sending user of the first client device] (Mercs par. 0172 receives from the client device a non-biological input; par. 0061 discloses real-time signals); for each state of a plurality of states [relating to the sending user of the first client device]: determining a first score based on a first signal value included in the real-time data (Mercs fig. 6A par. 0216 scoring of emotional state consciousness imput), determining a second score based on the real-time physical activity data, and determining a total score based on the first score determined based on the first signal value included in the real-time data and the second score determined based on the real-time physical activity data (Mercs fig. 6D par. 0216 scoring of location information); selecting a first state of the plurality of states based on a ranking of total scores of the plurality of states (Mercs par. 0194, 0197 the consciousness affect with the highest total {first state} is selected for presentation); providing for display of a first notification corresponding to the first state on the first client device (Mercs par. 0197 displaying  selected the consciousness affect), and providing for display of a second notification corresponding to the first state to a second client device [associated with a recipient user]. (Mercs par. 0077 sending the selected consciousness affect {second notification corresponding to the first state} to another device {second client device associated with a recipient user}).
However, Mercs does not specifically teach biosignal sensor; the first notification including a first user-selectable element to notify a recipient user of the first state with respect to the sending user; receiving indication of user selection of the first user-selectable element by the sending user; in response to receiving the user selection. Constantinides discloses biosignal sensor (Constantinides par 0082, 0187, 0199 collecting physiological data, e.g. heart rate, from sensors {biosignal sensor} to determine user’s emotion); the first notification including a first user-selectable element to notify a recipient user of the first state with respect to the sending user (Constantinides fig 2 par 0058, 0086 prompt presents at least one user emotion state 210 {first state} for user to select {user-selectable element} to send to client device 2 {recipient user}); receiving indication of user selection of the first user-selectable element by the sending user (Constantinides fig 2 par 0059, 0086 user selects an emotion state to transmit to client device 2); in response to receiving the user selection (Constantinides fig 2 par 0059, 0086 transmits user emotion state to the client device in response to user selection of the emotion state). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs with Constantinides by replacing the user input with the biosignal sensor and adding the method of presenting at least one user emotion state for the user to select to send to the recipient device as taught by Constantinides where the user emotion state is the selected consciousness effect of Constantinides. The motivation to combine Mercs and Constantinides is to support the feature that enables the user in the field to become an avatar for another user as discussed by Constantinides.

As to claims 5 and 17, Merc discloses a The method of claim 1, further comprising:  detecting a third signal [associated with one of, time data, location data, weather data, surrounding sound data, or light exposure data; for each state of a plurality of states relating to the sending user of the first client device], determining a third score based on the third signal; and determining the total score based on the first score, the second score, and the third score (Mercs par. 0172; the consciousness input includes at least one input chosen from a group comprising emotional state input, reasoned input, location information input, physical awareness input, and spiritual insight input).

As to claim 9. Mercs in view of Constantinides teaches the method of claim 1, wherein the first notification is associated with a plurality of user-selectable elements (Constantinides fig 2 par 0086 “a plurality of states” selectable by the user) each corresponding to a state in the plurality of states (Mercs fig 8g par 0215 consciousness affect can comprise two or more states, e.g. love and hug), the plurality of user-selectable elements including the first user-selectable element (Constantinides fig 2 par 0058-0059, 0086 a plurality of selectable states; one of which is selected by the user. It would have been obvious for a person skilled in the art to associate the plurality of selectable state elements with the consciousness effect comprising two or more states of Mercs where the selectable states are the two or more states of Mercs. The motivation to combine is allow the sender to control what to send to the recipient).

As to claim 12, Mercs in view of Constantinides teaches the method of claim 1, wherein the one or more second scores are generated based on the one or more second signal values within a pre-defined time period (Mercs par 0211 a filtering step that filters submissions greater than a pre-defined time period, e.g. greater than 183 days).

Claims 2-4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Mercs (2020/0004404 A1) in view of Constantinides (US 2018/0069817 A1) as applied to claims 1, 13 above further in view of Quy (US 2011/0300847 A1).

As to claims 2-4 and 14-16, Mercs in view of Constantinides teaches the limitations of claims 1, 13, wherein the one or more processors further performs operations comprising: the first signal value corresponding to real-time heart rate data of the sending user (Constantinides par 0080-0082 heart rate); and for each state of the plurality of states, determining the first score based on at least one of the arousal level or the emotion status (Mercs fig 6A par 0216 scoring of emotional states. The emotional states comprise love, joy, sad, concerned, etc ..., each has a score).
However, Mercs in view of Constantinides does not specifically teach determining an arousal level based on the first signal value; generating an emotion status based on the arousal level; wherein the arousal level includes a first arousal level and a second arousal level, wherein the first arousal level [is associated with a value lower than a pre-determined threshold]; wherein the first arousal level corresponds to a negative emotion status, and the second arousal level corresponds to a positive emotion status. Quy discloses determining an arousal level based on the first signal value (Quy par 0015 using the heart rate to determine the LF/HF level {arousal level} of the user); generating an emotion status based on the arousal level (Quy par 0015 low LF/HF indicates negative emotion, high LF/HF indicates positive emotion); wherein the arousal level includes a first arousal level (Quy par 0015 low LF/HF range) and a second arousal level (Quy par 0015 high LF/HF range), wherein the first arousal level is associated with a value lower than a pre-determined threshold (Quy par 0015 the predetermined threshold is a LF/HF value separating the middle LF/HF and higher range from the low LF/HF range); wherein the first arousal level corresponds to a negative emotion status (Quy par 0015 low LF/HF indicates negative emotion), and the second arousal level corresponds to a positive emotion status (Quy par 0015 high LF/HF indicates positive emotion). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Quy by adding the method of detecting emotional states as taught by Quy. The motivation to combine Mercs in view of Constantinides and Quy is to improve detection of emotion states as discussed by Quy.

Claims 6-7, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercs in view of Constantinides as applied to claims 1, 13 above further in view of Divine et al US2019/0050774 A1.

As to claims 6 and 18, Mercs in view of Constantinides teaches the limitations of claims 1, 13, wherein the one or more processors further performs operations comprising: receiving indication of user selection of the second notification from the second client device (Mercs teaches second notification in the parent claim. Constantinides fig 2 par 0059-0061 server receives retrieval message from the recipient device 202 for the state data 210 sent by the sending device 201. It would be obvious for a person skilled in the art to add the method of retrieving by the recipient device 202 the state data 210 sent by the sending device 201 where the state data is replaced by the second notification); providing for display of a first media content item associated with the first state of the sending user on the second client device (Constantinides fig 2 par 0059-0061 displays the state data 230, e.g. excited, and location 233; the first media content associated with the first state is the state data and location where the state data is the selected consciousness affect in the parent claim. It would be obvious for a person skilled in the art to add the method of providing for display the first media content as taught by Constantidides. The motivation to combine is to support the feature that enables the user in the field to become an avatar on location for another user as discussed by Constantinides); generating a response, on the second client device (Constantinides par 0062 the recipient device 202 can transmit state data to the sending device 201. Fig 4, 5 par 0100-0108 a request response method whereby the recipient device user@D generates a response to the sending device user@C in response to receiving the sending device’s message. It would have been obvious for a person skilled in the art to utilize the request response method to enable the recipient device 202 to generate state data as a response to the sending device 201); receiving indication of the response (Constantinides fig 4, 5 par 0100-0108 server receives the response generated by the recipient device user@D), responsive to the first media content item from the second client device (The response is responsive to the request from the sending client user @C. It would have been obvious for a person skilled in the art to utilize the request response method to enable the recipient client 202 to generate and transmit state data to the sending client 201 as a response to the request where the request content is replaced by the first media content associated with the first state as discussed above); and providing for display of a third notification corresponding to a second media content item on the first client device (Constantinides fig 4, 5 par 0100-0108 server transmits the response for display the response content to the sending client user @C. It would have been obvious for a person skilled in the art to utilize the request response method to enable the recipient client 202 to generate and transmit state data as a response to the sending client 201. The motivation to combine is to enable users to share state data as discussed by Constantinides).
However, Mercs in view of Constantinides does not specifically teach a plurality of selectable user interface elements, each associated with a reaction in response to the first state of the sending user and receiving indication of user selection of a first selectable user interface element, from among the plurality of selectable user interface elements. Divine discloses generating a plurality of selectable user interface elements, each associated with a reaction in response to the first state of the counterparty (Divine par 0078-0079 based on Deepa’s feelings {first state of the counterparty}, system (fig 2 120) provides conversation suggestions to Susan, i.e. “Jam-packed schedule lately?”, “How was your recent trip to Barbados”, etc ... {a plurality of selectable user interface elements, each associated with a reaction}. Susan can select one of the suggestions as a reaction in response to Deepa’s feelings); receiving indication of user selection of a first selectable user interface element, from among the plurality of selectable user interface elements (Divine 0078-0079 system (fig 2 120) receives indication of Susan’s selection when Susan selected a conversation suggestion). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing to the user a plurality of reaction suggestions based on the counterparty’s feelings and receiving indication of which reaction suggestion was selected by the user as taught by Divine where the counterparty of Divine is the sending user of Mercs and the response is the plurality of reaction suggestions based on the counterparty’s feelings. The motivation to combine Mercs in view of Constantinides and Divine is to improve inter-personal interaction as discussed by Divine.

As to claim 7, Merc in view of Constantinides in view of Divine teaches the method of claim 6, further comprising generating the second media content item (Constantinides fig 4 recipient device user@D generates response content for transmission to the sending device user@C) including the reaction [associated with the first selectable user interface element] (Divine 0078-0079 system Susan selected a conversation suggestion. It would be obvious for a person skilled in the art to include the selected conversation suggestion in the response content generated for transmission to the sending device. The motivation to combine is to improve inter-personal interaction).

As to claim 10, Mercs in view of Constantinides teaches the method of claim 9, further comprising: assigning a first weight to each of the first score (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the consciousness input in the emotion state input) and the one or more second scores (Mercs par. 0191 an contribution value, e.g. aging index, is assigned to the non- biological input in the location state input) for the first user-selectable element corresponding to the first state by the sending user (Mercs in view of Constantinides teaches user select-selectable element corresponding to the first state determined from the first score and second score); However, Mercs in view of Constantinides does not specifically teach based on the user selection of the first user-selectable element. Divine discloses based on the user selection of the first user-selectable element (Divine par 0098 when the user selects one of the suggestions, the selection is feedback to give more weight to the selection as the user’s preference). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing user selection to give more weight to the selection as the user’s preference as taught by Divine where the user selection is the user selection of the first user-selectable element corresponding to the first state and the giving more weight is the assigning of the weight to each of the first score and the one or more second scores that contribute to the first state. The motivation to combine Mercs in view of Constantinides and Divine is update the performance of the system as discussed by Divine.

As to claim 11, Mercs in view of Constantinides teaches the method of claim 9, further comprising: assigning a second weight to each of the first score (Mercs par. 0191 an contribution value, e.g. aging index, is assigned to the consciousness input in the emotion state input) and the one or more second scores (Mercs par. 0191 an contribution value, e.g. aging index, is assigned to the non-biological input in the location state input) based on a user selection of a second state from the plurality of states by the sending user (Mercs in view of Constantinides teaches user select-selectable element corresponding to the first state determined from the first score and second score). However, Mercs in view of Constantinides does not specifically teach based on the user selection of the first user-selectable element. Divine discloses based on the user selection of the first user-selectable element (Divine par 0098 when the user selects one of the suggestions, the selection is feedback to give more weight to the selection as the user’s preference). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing user selection to give more weight to the selection as the user’s preference as taught by Divine where the user selection is the user selection of the second user-selectable element corresponding to the second state and the giving more weight is the assigning of the weight to each of the first score and the one or more second scores that contribute to the second state. The motivation to combine Mercs in view of Constantinides and Divine is update the performance of the system as discussed by Divine.

As to claim 19, Mercs in view of Constantinides teaches the system of claim 18, wherein the one or more processors further performs operations comprising: assigning a first weight to each of the first score (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the consciousness input in the emotion state input) and the one or more second scores (Mercs par 0191 an contribution value, e.g. aging index, is assigned to the non-biological input in the location state input) for user selection of the first user-selectable element corresponding to the first state by the sending user (Mercs in view of Constantinides teaches user select-selectable element corresponding to the first state determined from the first score and second score). However, Mercs in view of Constantinides does not specifically teach based on the user selection of the first user-selectable element. Divine discloses based on the user selection of the first user-selectable element (Divine par 0098 when the user selects one of the suggestions, the selection is feedback to give more weight to the selection as the user’s preference). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Divine by adding the method of providing user selection to give more weight to the selection as the user’s preference as taught by Divine where the user selection is the user selection of the first user-selectable element corresponding to the first state and the giving more weight is the assigning of the weight to each of the first score and the one or more second scores that contribute to the first state. The motivation to combine Mercs in view of Constantinides and Divine is update the performance of the system as discussed by Divine.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mercs
(2020/0004404 A1) in view of Constantinides (US 2018/0069817 A1) as applied to
claim 1 above further in view of Dixit (US 2016/0234572 A1).

As to claim 8, Merc in view of Constantinides teaches the method of claim 1. However, Mercs in view of Constantinides does not specifically teach the first notification is associated with an adjustable haptic pattern caused by the first client device. Dixit discloses the first notification is associated with an adjustable haptic pattern caused by the first client device (Dixit par 0024 haptic feedback based on indicators such as stressed, anxious, or nervous. Par 0049 haptic feedback in variety of patterns {adjustable haptic pattern}). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Mercs in view of Constantinides with Dixit by adding the haptic feedback system as taught by Dixit. The motivation to combine Mercs in view of Constantinides and Dixit is to apply the haptic feedback system to alert users of change in their body and to build awareness of emotions as discussed by Dixit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647